DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable because Parker et al (Pub. No.: US 2019/0199060), May (US Patent No. 6,671,296), and Wells et al (US Patent No. 8,050,301), takes alone or in combination, fails to teach an interferometer comprising a first arm and a second arm, the first arm being configured to receive the first optical signal and the second arm being configured to receive the second optical signal, wherein a portion of the first arm is exposed to a reference gas that attenuates light of a characteristic wavelength; an optical coupler configured to receive an output optical signal from the first arm, and an output optical signal from the second arm and to provide a third optical signal; a photodetector configured to receive the third optical signal, and to provide a photocurrent, wherein the photocurrent increases when a difference between the characteristic wavelength, and the wavelength of the output optical signal from the first arm and the output optical signal from the second arm increases; and a feedback control circuit configured to change properties of the laser to be locked until an error signal indicative of the difference between the characteristic wavelength and the wavelength of the laser is zero.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parker et al (Pub. No.: US 2019/0199060) discloses integrated wavelength locker.
May (US Patent No. 6,671,296) discloses wavelength locker on optical bench and method of manufacture.
Wells et al (US Patent No. 8,050,301) discloses systems and methods for stabilizing laser frequency based on an isoclinic point in the absorption spectrum of a gas.

3.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is 
(571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636